SCHWAB, C. J.,
specially concurring.
I see no reason to avoid meeting the issues raised by the claimant on the ground that he lacks standing, although I agree that he does not have standing. The first two issues raised by the claimant, denominated as (1) and (2) in the majority opinion, have been squarely decided adversely to the claimant’s position *351by Calero-Toledo v. Pearson Yacht Leasing Co., 416 US 663, 94 S Ct 2080, 40 L Ed 2d 452 (1974).
As to the remaining issue, the burden of proof issue, I would only note that in the case at bar the state assumed the burden of proof and that the current provisions of ORS 471.665, as we noted in Blackshear v. State, 17 Or App 364, 521 P2d 1320 (1974), specifically place the burden of proof on the state.